        Case 1:18-cv-01552-RJL Document 34-16 Filed 08/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM FOUNDATION,                             )
HUMAN RIGHTS WATCH, ERIC KOSZYK,                         )
JESSE MALEY, a/k/a ALEX ANDREWS, and                     )
THE INTERNET ARCHIVE,
                                                         )
                                                              Case No. 1:18-cv-1552
                  Plaintiffs,                            )
                                                         )
       v.                                                )
                                                         )
THE UNITED STATES OF AMERICA                             )
and WILLIAM P. BARR, in his official                     )
capacity as ATTORNEY GENERAL                             )
OF THE UNITED STATES,                                    )
                                                         )
                  Defendants.
                                                         )

                                    [PROPOSED] ORDER

       Upon consideration of the Motion for Summary Judgment and supporting papers of

Plaintiffs Woodhull Freedom Foundation, Human Rights Watch, Eric Koszyk, Jesse Maley a/k/a

Alex Andrews, and The Internet Archive, Defendants’ Motion for Summary Judgment, and the

respective oppositions and replies thereto, together with the record herein and the arguments of

the parties, it is hereby ORDERED Plaintiffs’ Motion for Summary Judgment is GRANTED,

and Defendants’ Motion for Summary Judgment is DENIED. It is further ORDERED that:

       1.     The Court declares that the Allow States and Victims to Fight Online Sex

Trafficking Act of 2017, Pub. L. No. 115-164, 132 Stat. 1253 (2018) (“FOSTA” or “the Act”), as

codified at 18 U.S.C. § 2421A, 18 U.S.C. §§ 1591(e)(4) & 1595(d), and 47 U.S.C. § 230(e)(5),

violates the First and Fifth Amendments and the Ex Post Facto Clause of the U.S. Constitution.

       2.     The Defendant Attorney General, as well as his officers, agents, employees,

attorneys, and all other persons in active concert or participation with him; all State Attorneys

General, as well as their officers, agents, employees, attorneys and all other persons in active
        Case 1:18-cv-01552-RJL Document 34-16 Filed 08/31/20 Page 2 of 2




concert or participation with them; and all putative private parties whom the Act contemplates or

authorizes to seek to impose civil liability or receive relief thereunder who receive notice of this

Order, are permanently enjoined from enforcing or seeking application of 18 U.S.C. § 2421A,

18 U.S.C. §§ 1591(e)(4) & 1595(d), and 47 U.S.C. § 230(e)(5).

       3.      Plaintiffs are awarded attorneys’ fees and costs under the Equal Access to Justice

Act, 28 U.S.C. § 2412.



Dated: __________________, 2020




                                              RICHARD J. LEON
                                              UNITED STATES DISTRICT JUDGE



cc: Counsel of Record




                                                 2
